DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 – 10.  Claims 11 - 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2022.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2017/0132355 Vasquez et al. (‘Vasquez hereafter), 
U.S. 2008/0223985 Marsh et al. (‘Marsh hereafter), 
U.S. 5,516,545 Leonard R. Sandock (‘Sandock hereafter), 
U.S. 2008/0256788 Christopher John Glazebrook (‘Glazebrook hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 15 are currently being examined. 
Claims 11 - 15 have been withdrawn.
No Claims have been canceled.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0132355 Vasquez et al. (‘Vasquez hereafter).


Regarding Claim[s] 1, ‘Vasquez discloses all the claim limitations including: A system for producing an aircraft airframe (‘Vasquez, Abst, Fig 2), the system comprising: 
measurement apparatus configured to measure a surface of each of a plurality of component parts of the aircraft airframe (‘Vasquez, Abst, Para 0023 – ; 
one or more processors (‘Vasquez, Para 0060, CAD, Para 0028 robotic and/ or computer controlled positioners) configured to: 
for each component part (‘Vasquez, Abst), 
create a digital model of that component part (‘Vasquez, Abst, Para 0060) using the measurements of the surface of that component part (‘Vasquez, Para 0005 - 0006, Fig 2); 
digitally assemble together the digital models (‘Vasquez, Para 0008, 0051 - 0065) of the component parts thereby to produce a digital model of at least part of the aircraft airframe (‘Vasquez, Para 0060); and 
using the digital model (‘Vasquez, Para 0060) of at least part of the aircraft airframe (‘Vasquez, Abst), 
create a digital model of a shim (‘Vasquez, Fig 2), 
the digital model of the shim filling a gap between at least two digital models of component parts in the digital model of at least part of the aircraft airframe (‘Vasquez, Fig 2, Para 0003 - 0006); and 
production apparatus configured to produce a physical shim using the digital model of the shim (‘Vasquez, Para 0065); 
wherein the one or more processors are further configured to: receive measurements of a surface of a component part with the shim attached thereto (‘Vasquez, Fig. 2, Para 0005 - 0008, 0060); and 
create a new digital model of the component part with the shim attached thereto using the measurements of the surface of that component part with the shim attached thereto (‘Vasquez, Fig. 2, Para 0005 - 0008). 

Regarding Claim[s] 2, ‘Vasquez discloses all the claim limitations including: wherein producing the physical shim comprises performing an Additive Manufacturing process (‘Vasquez, Para 0065, Shims may be formed by machining, pressing, stamping, cutting and / or additive manufacturing techniques).
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0132355 Vasquez et al. (‘Vasquez hereafter), and in view of U.S. 5,516,545 Leonard R. Sandock (‘Sandock hereafter), 
 physical shim is made of one or more materials selected from the group of materials consisting of aluminum or aluminum alloy, titanium or titanium alloy, and a plastic. 
 		However, ‘Sandock teaches: Col. 8, ln 44 – Col. 9, ln 7, Fig 6, #62 (shim) positioned between #58 & #60, can be constructed of aluminum or a suitable polymer. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Vasquez with a shim made from aluminum or plastic as taught by ‘Sandock in order to provide a fill for the gap between abutted parts (‘Sandock, Col. 8, ln 44 – Col. 9, ln 7, Fig 6).

Claim 6 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0132355 Vasquez et al. (‘Vasquez hereafter), and in view of U.S. 2008/0256788 Christopher John Glazebrook (‘Glazebrook hereafter).

Regarding Claim[s] 6, ‘Vasquez discloses all the claim limitations except is silent regarding: specifying one or more fastener holes in a digital model of a component part; and using the digital model of the component part in which the one or more fastener holes have been specified, drilling one or more fastener holes in the corresponding physical component part. 
		However, ‘Glazebrook teaches: Abst, manufactured by stereolithography, Para 0019 additive manufacturing, Para 0026 may be formed by drilling with aligned holes, 
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Vasquez with a shim that is drilled for the fastener installation, as taught by ‘Glazebrook in order to provide a method of very precise fit between the parts. (‘Glazebrook, Para 0067).

Regarding Claim[s] 7, ‘Vasquez and ‘Glazebrook discloses all the claim limitations including: step of specifying the one or more fastener holes (‘Glazebrook, Para 0026, drilling and aligning holes) in the digital model (‘Glazebrook, Para 0059) of a component part comprises specifying the one or more fastener holes in the digital model of at least part of the aircraft airframe (‘Glazebrook, Abst, aircraft component, Para 0001 assembling to form an aircraft). 

Regarding Claim[s] 8, ‘Vasquez and ‘Glazebrook discloses all the claim limitations including: physical component part in which the one or more fastener holes are drilled is a physical component part to which the physical shim is attached; and drilling the one or more fastener holes comprises drilling the one or more fastener holes through the physical shim attached to the physical component part (‘Glazebrook, Para 0026 formed by drilling with aligned holes, Para 0059, digital format, Para 0066, #20 (shims), four fasteners are passed through each shim, fastener passing through a hole drilled centrally in recess #201).

 providing the plurality of component parts of the aircraft airframe comprises, for each component part (‘Glazebrook, Abst) providing an initial digital model of that component part; and producing the component part using the initial digital model (‘Glazebrook, Para 0019, Additive manufacturing forms parts by first creating a digital model). 
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Vasquez with digital models of component parts as taught by ‘Glazebrook in order to provide a method of producing additively manufactured shims (‘Glazebrook, Para 0019).

Regarding Claim[s] 10, ‘Vasquez discloses all the claim limitations including: providing the plurality of component parts of the aircraft airframe (‘Vasquez, Abst, Fig 2) comprises: 
providing an initial digital model of the aircraft airframe (‘Vasquez, Para 0060), 
the initial digital model of the aircraft airframe comprising a respective digital model of each of the component parts of the aircraft airframe (‘Vasquez, Abst, Para 0060); 
in the initial digital model of the aircraft airframe (‘Vasquez, Abst, Para 0060), 
spacing apart at least two adjacent digital models of component parts to create a gap between those digital models of component parts (‘Vasquez, Fig 2, Para 0003 - 0006), 
thereby providing an updated digital model of the aircraft airframe comprising a respective digital model of each of the component parts of the aircraft airframe (‘Vasquez, Fig. 2, Para 0005 - 0008, 0060); 
for each component part (‘Vasquez, Fig. 2, Para 0005 - 0008), 
Except ‘Vasquez is silent regarding: producing a physical component part using the digital model of that component part from the updated digital model of the aircraft airframe. 
However, ‘Glazebrook does teach: producing a physical component part using the digital model of that component part from the updated digital model of the aircraft airframe (‘Glazebrook, Abst, first and second parts are assembled using stereolithography, Para 0019, shim is formed by additive manufacturing, Para 0030, method of assembly can be applied to form an aircraft component). 
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Vasquez with the manufacturing of component parts as taught by ‘Glazebrook in order to provide accurate fit of component parts (‘Glazebrook, Para 0069).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of  Additive Manufacturing process comprises forming the physical shim onto the surface of a component part.” 
The closest prior art is as cited above (‘Vasquez, ‘Marsh and ‘Glazebrook).  
‘Vasquez, Para 0065 teaches additive manufacturing techniques.
‘Marsh, Para 0006 teaches three dimensional ink jet printing, and Para 0031 teaches fabrication using stereolithography.
‘Glazebrook, Para 0019 teaches shims formed by additive manufacturing process.
However, Neither of these references references anticipates nor renders obvious the combinations of limitations of manufacturing a physical shim onto the surface of the component part.  
To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 4 with the limitations of claim 1.  Specifically, the prior art does physical shim is attached to the component part using a polysulphide adhesive.” 
The closest prior art is as cited above (‘Vasquez, ‘Marsh and ‘Glazebrook).  
Neither of these references references anticipates nor renders obvious the combinations of limitations of attaching the physical shim to the component part using a polysulphide adhesive.  
To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
02/17/2022